Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 218







Lyndon Galen Greybear, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140137







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Lee M. Grossman, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant; submitted on brief.



Leah J. Viste, Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee; submitted on brief.

Greybear v. State

No. 20140137



Per Curiam.

[¶1]	Lyndon Greybear appeals a district court judgment denying his application for post-conviction relief.  Greybear claims he is entitled to post-conviction relief because he received ineffective assistance of counsel and the State engaged in prosecutorial misconduct.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in dismissing Greybear’s application for post-

conviction relief, after an evidentiary hearing.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner